105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.In re Swanson FARMS, Debtor.Swanson Farms, Appellant,v.UNITED STATES of America ("FmHA"), Appellee.
No. 96-2721.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 17, 1996.Decided Jan. 6, 1997.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Swanson Farms appeals the district court's1 grant of summary judgment for lack of subject matter jurisdiction.  We conclude that, although the district court should have dismissed the case under Federal Rule of Civil Procedure 12(b)(1) (lack of subject matter jurisdiction) rather than through summary judgment, the case was properly dismissed.  Accordingly, we affirm the judgment of the district court.  See 8th Cir.  R. 47(b).



1
 The Honorable Howard F. Sachs, United States District Judge for the Western District of Missouri